394 Mich. 107 (1975)
228 N.W.2d 780
PEOPLE
v.
BROYER
Docket No. 56518.
Supreme Court of Michigan.
May 8, 1975.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William F. Delhey, Prosecuting Attorney, and Lynwood E. Noah, Assistant Prosecuting Attorney for the people. State Appellate Defender Office (by Stuart M. Israel), for defendant.

ORDER
On order of the Court, the application by defendant-appellant for leave to appeal is considered, and the same is granted. This Court, sua sponte, under GCR 1963, 865.1(7), hereby reverses the decision of the Court of Appeals, vacates defendant's conviction, and orders defendant discharged. Under the four-factor analysis of People v Collins, 388 Mich. 680, 688-695; 202 NW2d 769 (1972), it is clear that defendant was denied his right to a speedy trial.
M.S. COLEMAN, J., dissenting.
SWAINSON, J., not participating.